t c memo united_states tax_court lee d and marjorie l hustead petitioners v commissioner of internal revenue respondent docket no filed date lee d hustead pro_se george curran for respondent memorandum findings_of_fact and opinion tannenwald judge respondent determined the following deficiencies in petitioners' federal_income_tax year amount dollar_figure big_number after concessions by respondent the issue for decision is whether petitioners' schedule c expenses are deductible as current business_expenses or must be treated as capital expenditures findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the exhibits attached thereto are incorporated herein by this reference petitioners resided in norristown pennsylvania at the time they filed their petition in this case petitioners' activities during the taxable years and petitioners were engaged in an unincorporated business entitled lm development petitioners started lm development in petitioners' business is to purchase undeveloped land with low density zoning and challenge unconstitutional and unlawful land practices by government entities thereby achieving appreciation in the value of land assets owned or under contract prior to date petitioner lee d hustead mr hustead was employed as an engineer at general electric mr hustead retired from general electric on date and respondent concedes that mortgage interest_expenses of dollar_figure and dollar_figure are deductible by petitioners on their schedules a for the taxable years and respectively respondent also concedes dollar_figure of insurance expenses for each year as a schedule a deduction continues to work in the operation of lm development petitioner marjorie l hustead was employed as a registered nurse petitioners purchased undeveloped land located in skippack township pennsylvania two lots in and one lot in at the times of purchase the land was zoned r1 which allowed only one residential dwelling per acre petitioners' selected the land because a b c d petitioners believed skippack township was practicing zoning a delegated police power that was unconstitutional petitioners believed the land's situation and characteristics were ideal to sustain a constitutional challenge petitioners found this land significantly undervalued with respect to its worth with even partial recovery_of what the petitioners believed to be its full value under constitutional zoning petitioners determined that this land was a superior buy with respect to all other land opportunities townships and land analyzed for all of their criteria petitioners intended to retain the land in its undeveloped state and to challenge the constitutionality of skippack township's zoning ordinance and obtain a change in zoning which would allow more residential dwellings per acre after obtaining such a change petitioners intended to sell the land to builders at a profit the receipt of capital_gains from its sale is the only means by which petitioners intend to earn income on the undeveloped land from to petitioners engaged in various activities to obtain a zoning change petitioners' efforts were first reflected in litigation challenging the constitutionality of the skippack township zoning provisions these efforts were initially unsuccessful but petitioners filed an appeal in by reason of a settlement offer and stipulation petitioners' efforts were thereafter directed to achieving an amicable disposition of their claims which would result in an acceptable change in the zoning on date skippack township adopted a new comprehensive land use plan the new plan increased from to the number of acres of land in skippack township designated for housing at four dwellings per acre village residential during and petitioners worked with skippack township with respect to the development review and enactment of a new zoning ordinance which included petitioners' land on date the board_of supervisors voted to change the zoning ordinance as applied to petitioners' undeveloped land and approximately more acres this change allowed petitioners' undeveloped land to be developed as village residential ie four residential units per acre petitioners' expenses and federal_income_tax returns petitioners capitalized the startup costs for lm development including the cost of acquiring the undeveloped land in and during the years at issue petitioners paid professional fees to a land use planning firm and engineers for services such as review of the land use plan a wetlands survey and evaluation of sewerability petitioners also paid for legal assistance in their zoning appeal and in negotiating the stipulation other expenditures included payment for repair of a broken floppy disk drive on petitioners' computer and for typing services petitioners used their computer for word processing to keep business records and to prepare their tax returns in petitioners used the services of a tax accountant and a tax lawyer to review their records petitioners timely filed u s individual income_tax returns for the taxable years and they claimed deductions for lm development's and business activities on schedules c as follows petitioner lee hustead so testified without specifying the amount_paid which on brief petitioners listed as dollar_figure schedule c expense commission sec_1 legal professional service office repairs supplies taxes travel utilities other expenses depreciation insurance interest dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure - - - - dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure total dollar_figure dollar_figure these represent fees paid to skippack township as costs for the public hearings all of the above expenses were incurred attendant to petitioners' business as lm development and with one exception see infra pp were directly related to petitioners' attempt to improve the value of the land respondent's determinations respondent issued the notices of deficiency for the taxable years and on date the adjustments to income were as follows item all schedule c expenses self-employment_tax deductions itemized_deductions dollar_figure big_number dollar_figure previous litigation hustead v commissioner tcmemo_1994_374 concerned the deductibility of petitioners' schedule c expenses for lm development for the taxable years and the petition therein was filed with the court on date the court in its opinion filed date agreed with respondent that the disputed expenses were to be capitalized the court_of_appeals for the third circuit without published opinion affirmed this court's decision on date hustead v commissioner 61_f3d_895 3d cir opinion the issue in this case is whether petitioners' and schedule c expenses can be deducted as current business_expenses or whether they constitute capital expenditures the amounts or business_purpose of the claimed expenses are not in dispute although the parties have stipulated that the above is the only issue for decision petitioners on brief continue to assert that respondent's failure to cite any basis in law reference to an irc section acts to deprive taxpayers of a fair trial and due process of law petitioners request that the burden_of_proof be upon respondent as a sanction for such failure the notices of deficiency indicated that respondent had disallowed all schedule c expenses for both and this clearly advised petitioners of the basis for the deficiencies the court's opinion in the earlier case which addressed the same issue was issued prior to the mailing of the notices involved herein petitioners cannot claim surprise or ignorance as to the basis for the determinations under the circumstances herein we reject petitioners' request noting that in any event we can dispose_of the case on the merits based on the undisputed facts with the result that the location of the burden_of_proof becomes irrelevant sec_162 a allows the deduction of all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business however sec_263 provides that no deduction shall be allowed for any amount_paid out for new buildings or for permanent improvements or betterments made to increase the value of any property or estate the parties have stipulated that the activities of lm development constituted a business but that is not determinative of deductibility as the court_of_appeals for the ninth circuit stated in 514_f2d_1149 9th cir revg and remanding 57_tc_513 the statutes involved in this appeal are relatively clear sec_162 and sec_212 allow a taxpayer to deduct many current expenses from ordinary unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable years before the court and all rule references are to the tax_court rules_of_practice and procedure madden and its rationale were specifically accepted by this court in 70_tc_1052 income if they are related to business or profit- seeking activity once that nexus is established however the taxpayer still cannot be sure of deducting the expenses rather an additional question must be answered are the expenses capital in nature under sec_263 if they are capital they cannot be deducted as business_expense citations omitted whether an expenditure may be deducted or must be capitalized is a question of fact 503_us_79 a e staley manuf105_tc_166 petitioners characterize some phases of their land development activities as lobbying citing sec_162 or marketing in this context they seek to distinguish the situation involved in the earlier years and disposed of in hustead v commissioner tcmemo_1994_374 on the basis that those years involved litigation activities whereas negotiating activities were the focus in the years involved herein we think this is a distinction without a difference in any event petitioners' characterizations are not determinative of deductibility the question remains what is the origin or nature of the transaction out of which the expenses arose petitioners refer to some expenses as those of being in business eg office supplies alleging that respondent has disallowed these expenses on a theory of guilt by association again the same analysis governs these expenses it is not the nature of the item paid for but the nature of the transaction giving rise to that expense a e staley manufacturing co v commissioner supra pincite petitioners contend that their land development activities did not change the physical characteristics of the land itself nor did they affect title and that therefore there were no improvements or betterments to the land petitioners also maintain that they did not have a vested interest in the zoning change during the years at issue and would not acquire such an interest until a land-use permit was granted consequently they argue their activities did not lead to a permanent change during the years at issue which as petitioners interpret sec_263 is required for capitalization while physical alterations eg construction or actions affecting title may be sufficient conditions to classify an expense as capital they are not necessary conditions indopco inc v commissioner supra pincite 403_us_345 sec_263 does not provide a complete list of nondeductible expenditures nor does sec_263 require that the change for which the funds were expended be completed or vested within a specific tax_year for that change to be permanent within the meaning of that section the foregoing principles have been applied in a number of cases where expenditures in efforts to obtain changes in land zoning have been required to be capitalized 335_f2d_82 6th cir where the efforts were unsuccessful but the expenditures were held not to be deductible the court stating the purpose of the expenditure was to create a permanent_benefit the fact that it created neither a permanent nor exhaustible benefit does not change its character 70_tc_1052 19_tc_892 affd in part and modified on other issues 216_f2d_41 7th cir most of petitioners' disputed schedule c expenses including office supplies and depreciation of their computer arose out of their activities to change the zoning and enhance the value of their undeveloped land the very purpose of their business was to conduct these activities indeed petitioners stipulated without qualification that the expenses schedule c were directly related to petitioners' attempts to improve the value of the land the benefit to petitioners' land from rezoning is one which inures beyond the year of the expenditures income will be realized from petitioners' activities when and not until the property is sold capitalization of petitioners' schedule c expenses leads to a closer matching of expenses with income see indopco inc v commissioner supra pincite where the supreme court emphasized the importance of such matching principle see also davis v commissioner tcmemo_1983_160 ackerman buick inc v commissioner tcmemo_1973_224 in sum we are satisfied as we were in the earlier case that petitioners' schedule c expenses with one exception are not currently deductible and must be capitalized the exception relates to state and local real_property_taxes of dollar_figure and dollar_figure which petitioners paid in the taxable years and respectively the obligation to pay these taxes arose out of mere ownership of the undeveloped land not out of petitioners' rezoning activities we hold that these taxes are deductible under sec_164 to implement our holdings and respondent's concessions decision will be entered under rule respondent has made no claim that these taxes should be capitalized under sec_263a an issue that was involved in the earlier case since it is undisputed that they relate to petitioners' business they constitute a schedule c deduction and will be taken into account in computing adjusted_gross_income for purposes of the 2-percent limitation on itemized_deductions see 434_f2d_1065 5th cir sec_1_62-1t temporary income_tax regs fed reg date
